Name: 81/581/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Kay sona- graph, models 6061 B, 7029 A and 7030 A' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: humanities;  tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1981-07-30

 Avis juridique important|31981D058181/581/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Kay sona- graph, models 6061 B, 7029 A and 7030 A' may not be imported free of Common Customs Tariff duties Official Journal L 210 , 30/07/1981 P. 0047 - 0047COMMISSION DECISION of 6 July 1981 establishing that the apparatus described as "KAY sona-graph, models 6061 B, 7029 A and 7030 A" may not be imported free of Common Customs Tariff duties (81/581/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 13 January 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Kay sona-graph, models 6061 B, 7029 A and 7030 A", to be used for teaching purposes, speech science and speech research should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 28 April 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a spectrograph; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Kay sona-graph, models 6061 B, 7029 A and 7030 A" which is the subject of an application by the United Kingdom of 13 January 1981 may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 July 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.